Appellant was convicted of the offense of petit larceny. Not an exception was reserved on the trial of the case, and the record is in all things regular. The only error urged here is the refusal of the trial court to give in appellant's favor the duly requested general affirmative charge.
It would not be helpful to detail or discuss the evidence. We have carefully examined same, and are of the opinion that it was ample to support the verdict returned. The corpus delicti, as well as the appellant's guilty agency, were susceptible to proof by circumstantial evidence.
Finding nowhere any prejudicial error, the judgment is affirmed.
Affirmed.